DETAILED ACTION

	This office action is in reply to the amendment dated March 10, 2022.
	Claims 1 has been amended. Claims 1-20 remain pending in this application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 4,825,816), hereafter Yamada.
	Regarding claim 1, Yamada discloses a cylinder head (3) for covering a combustion chamber (38)  of an internal combustion engine (Fig. 5), comprising: a fluid conducting duct (31, 32; Fig. 3) for feeding in a fluid to or discharging a fluid from the combustion chamber; a cooling duct (33, 36) for a cooling fluid for cooling the cylinder head (column 4, line 37-45); and at least one material cutout (37) for thermal insulation, wherein the at least one material cutout is formed in a main body of the cylinder head  (Fig. 3) and is arranged between the fluid conducting duct (32) and the cooling duct (36), such that the at least one material cutout thermally insulates the fluid conducting duct from the cooling duct (as seen in Fig. 3 and Fig. 7 cutout 37 surrounds the intake/exhaust duct, and it’s placed between the coolant cooling duct)

the at least one material cutout being arranged such that the at least one material cutout is separated from the fluid conducting duct by way of the main body (Fig. 3 and Fig. 7).

Regarding claim 2, Yamada discloses the cylinder head as claimed in claim 1, wherein: the at least one material cutout is produced by way of primary forming, reshaping and/or cutting; and/or the main body is cast or printed; and/or the at least one material cutout is formed during the primary forming of the main body or subsequently thereto (column 7, line 17-22).

Regarding claim 3, Yamada discloses the cylinder head as claimed in claim 1, wherein: the fluid conducting duct is configured as an exhaust gas duct, an inlet duct or a compressed air removal duct; and/or the cylinder head has a valve which is arranged for sealing the fluid conducting duct on the combustion chamber side; and/or the cooling duct is arranged for cooling a cylinder head bottom region of the main body; and/or the cooling duct is arranged adjacently with respect to a cylinder head bottom region of the main body.

Regarding claim 4, Yamada discloses the cylinder head as claimed in claim 1, wherein: the at least one material cutout is configured such that it reduces a transmission of heat between the cooling duct and the fluid conducting duct; and/or the at least one material cutout is configured such that it insulates the fluid conducting duct and the cooling duct thermally from one another at least partially (Fig. 3).

Regarding claim 5, Yamada discloses the cylinder head as claimed in claim 1, wherein: the at least one material cutout is filled with and/or is flowed through by ambient air; and/or the at least one material cutout forms an air gap between the fluid conducting duct and the cooling duct (column 5, line 15-24; Fig. 3).

Regarding claim 6, Yamada discloses the cylinder head as claimed in claim 1, wherein: an outer contour of the at least one material cutout follows an outer contour of the fluid conducting duct and/or of the cooling duct at least in sections at a substantially constant spacing; and/or the at least one material cutout surrounds the fluid conducting duct in sections or completely (Fig. 3).
	Regarding claim 7, Yamada discloses the cylinder head as claimed in claim 1, wherein: the at least one material cutout opens into an outer face of the cylinder head in order to enable circulation of air through the at least one material cutout (Fig. 3, Fig. 9).

	Regarding claim 8, Yamada discloses the cylinder head as claimed in claim 1, wherein: the at least one material cutout encloses the fluid conducting duct at least partially (Fig. 3).

Regarding claim 13, Yamada discloses the cylinder head as claimed in claim 1, wherein:  the at least one material cutout is configured such that it is separated fluidically from the fluid conducting duct (Fig. 3).

	Regarding claim 16, Yamada discloses a method for producing a cylinder head as claimed in claim 1, comprising: primary forming of the main body of the cylinder head, the at least one material cutout being produced in the main body directly during the primary forming of the main body and/or following the primary forming of the main body.

Regarding claim 17, Yamada discloses the method as claimed in claim 16, wherein the primary forming is casting (column 7, line 17-22).

Regarding claim 18, Yamada discloses the cylinder head as claimed in claim 2, wherein the at least one material cutout is formed during the casting (column 7, line 17-22).

Regarding claim 19, Yamada discloses the cylinder head as claimed in claim 3, wherein the valve is a poppet valve (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 12 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 4,825,816).
Regarding claim 10, Yamada is silent to a cylinder head as claimed in claim 1, wherein: a material thickness of the main body between the fluid conducting duct and the at least one material cutout is greater than or equal to 5 mm and/or less than or equal to 10 mm; and/or a material cutout thickness of the at least one material cutout in a radial direction of the fluid conducting duct is greater than or equal to 5 mm and/or less than or equal to 15 mm. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a material thickness ranging between 5mm and 15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance the size of the engine and the structural integrity would be the driving factors for material thickness of the main body between the fluid conducting ducts. 

Regarding claims 12 and 20, Yamada does not disclose an annular web section formed between the opening of the fluid conducting duct and the opening of the at least one material cutout, wherein the annular web section has at least one fastening device for attachment of a fluid line in a fluidic connection to the fluid conducting duct; wherein the at least one fastening device is a threaded hole. Although as previously explained, it is unclear what the applicant is trying to claim. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce separate elements and use known attachment means to hold the elements together. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 4,825,816) in view of Tryhorn (US 3,102,381).
Regarding claim 9, Yamada does not disclose a cylinder head as claimed in claim 1, wherein the at least one material cutout has a plurality of cutout regions which: are connected fluidically to one another by way of ducts in the main body, and/or are arranged symmetrically around the fluid conducting duct; and/or in each case have a ring segment-shaped cross section and together surround the fluid conducting duct in an annular manner; and/or are in each case of a sleeve segment-shaped configuration and together surround the fluid conducting duct in a sleeve-shaped manner. 
Tryhorn discloses a cylinder head (8) having a material cutout (10) with a plurality of cutout regions which: are connected fluidically to one another by way of ducts in the main body, and/or are arranged symmetrically around the fluid conducting duct; and/or in each case have a ring segment-shaped cross section and together surround the fluid conducting duct in an annular manner; and/or are in each case of a sleeve segment-shaped configuration and together surround the fluid conducting duct in a sleeve-shaped manner (Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the material cutout configuration of Tryhorn in the engine of Yamada, in order to cool the exhaust duct. 

Regarding claim 11, Yamada as modified with Tryhorn discloses the cylinder head as claimed in claim 1, wherein: the fluid conducting duct has an opening on an outer side of the cylinder head; and the at least one material cutout has an opening on the outer side of the cylinder head, wherein the opening surrounds the opening of the fluid conducting duct at least partially in a ring segment-shaped manner (as seen in Fig. 2 of Tryhorn).


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 10,161,289 B2), hereafter Woo, in view of Yamada et al. (US 4,825,816) 
Regarding claims 14 and 15, Yamada is silent to his cooling arrangement being applied in a motor vehicle/utility vehicle. Woo discloses a sports utility vehicle with a cooling structure. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a cooling arrangement of Yamada in the engine of Woo in order to achieve necessary cooling of the cylinder head. 

Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive.
Applicant argues that Yamada et al. fail to disclose or reasonably suggest “at least one material cutout for thermal insulation, wherein the at least one material cutout is formed in a main body of the cylinder head and is arranged between the fluid conducting duct and the cooling duct, such that the at least one material cutout thermally insulates the fluid conduction duct from the cooling duct”. Amendment, page 10.
Examiner asserts that claims are given their broadest reasonable interpretation consistent with the specifications. In this instance, applicant merely recites a cutout positioned between two fluid conducting ducts. As seen in Fig. 3 of Yamada, cutout (37) surrounds the intake and exhaust ducts (31 and 32, fluid conducting duct); and, in Fig. 1 it can be seen that the cutout 37 runs on top of the cooling channel 34. In column 5, line 15-29, Yamada discloses:
…” there is provided a cooling air passage 37 for passing the 
cooling air therethrough.  The cooling air passage 37 is so provided, between 
the push rod chamber 18 and both peripheral walls of the intake port 31 and the 
exhaust port 32, that the cooling air is supplied thereto under the guidance of 
the air guide case 8 so as to come in contact with said both peripheral walls 
during its flow toward the back of the engine therethrough.  Further, as shown 
in FIG. 1, the cooling air passage 37 is formed so as to run lengthwise and 
also parallel with the oil passage 34 at the upper side of the cylinder head 3, 
which oil passage 34 runs transversely at the lower side of the cylinder head 
3. “
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747


/GEORGE C JIN/Primary Examiner, Art Unit 3747